Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 12-13 are withdrawn. Claims 1, 6-10 are under examination. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 6-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Achten et al. (US 2018/0071979).
Claim 1: Achten et al. discloses a method of forming a porous three-dimensional silicone article (abstract). The method includes printing a first composition with a 3D printer to form a first layer from the first composition (¶ 28); printing a second composition on the first layer with the 3D printer to form a second layer from the second composition on the first layer (¶ 28); exposing the layers to a solidification condition (¶ 29); wherein at least one of the first and second compositions includes a silicone composition (¶¶ 23, 115; claim 1), wherein the layers do not consist of linear filaments (claim 1); wherein the porous three-dimensional silicone article defines a plurality of voids (¶ 22); wherein the method prepares a 3D silicone article, and the method further includes forming voids in the 3D silicone article to provide the porous 3D porous silicone article by exposing the layers to the solidification 
Claim 6: Achten et al. discloses the plurality of voids being open-celled (fig. 4).
Claim 7: Achten et al. discloses after I) the first layer is exposed to a solidification condition to give an at least partially solified first layer such that II) is further defined as II) printing a second composition on the at least partially solidified first layer with the 3D printer to form a second layer on the at least partially solidified first layer (¶ 28).
Claim 8: Achten et al. discloses the solidification condition being exposure to heat and irradiation (¶ 28).
Claim 9: Achten et al. discloses the first and second compositions being the same (¶ 23).
Claim 10: Achten et al. discloses the 3D printer being a fused filament fabrication printer (¶ 28).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY W THROWER whose telephone number is (571)270-5517. The examiner can normally be reached 9am-5pm MT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY W THROWER/Primary Examiner, Art Unit 1754